Citation Nr: 1009495	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Propriety of a reduction from a 60 percent disability 
rating to a 20 percent rating for duodenal ulcer, effective 
from April 1, 2007.

2.  Entitlement to an increased rating for duodenal ulcer 
disease.

(The Veteran's request for a waiver of overpayment of 
benefits will be addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2009.  A copy of 
the transcript is included in the claims folder.

The Veteran submitted additional evidence after his hearing.  
He waived considered of the evidence by the agency of 
original jurisdiction (AOJ) in the first instance.  However, 
as the evidence is not relevant to the issue on appeal, the 
Board will not consider the evidence in its appellate review.

In light of the Board's decision in this case, the issue of 
entitlement to an increased rating will now involve 
consideration of a rating in excess of 60 percent.  

The issue of entitlement to a disability rating in excess of 
60 percent for duodenal ulcer is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The Veteran originally sought service connection for a 
stomach disability in August 1986.  He was granted service 
connection for a duodenal ulcer and awarded a 20 percent 
disability in December 1986.

2.  The Veteran was granted a 40 percent disability rating 
for his duodenal ulcer in February 1992.

3.  The Veteran's disability rating was increased to 60 
percent in January 2000.  His disability was re-characterized 
as duodenal and gastric ulcers with gastritis.  The effective 
date for the increased rating was October 31, 1994.

4.  The Veteran was notified of the proposed reduction of the 
rating for a duodenal ulcer disability in October 2006.  The 
reduction was effected by way of a rating decision, dated in 
December 2006, and made effective as of April 1, 2007.

5.  The Veteran was afforded the proper due process by way of 
notice and effective dates of the reductions.

6.  The December 2006 determination of the RO failed to 
consider the applicable laws and in regulations prior to the 
reduction action.  


CONCLUSION OF LAW

Restoration of the 60 percent rating for the Veteran's 
service-connected duodenal ulcer and gastric ulcers with 
gastritis is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114 (2006); 38 C.F.R. §§ 3.105, 3.344 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from September 1978 to July 
1984.  He submitted a claim for VA disability compensation 
benefits in August 1986.  He sought service connection for a 
stomach disability that he claimed originated in service.  
Medical evidence developed at the time of the claim included 
a VA discharge summary relating to a two-day period of 
hospitalization in May 1986.  The Veteran was treated for a 
bleeding ulcer with hematochezia.  

The RO initially denied the claim in October 1986.  The basis 
for the denial was there was no evidence of a duodenal ulcer 
in service or to a degree of 10 percent in the first year 
after service.

Records from St. Luke's Hospital, for a period of 
hospitalization in March 1985, were received in November 
1986.  The records documented an acute upper gastrointestinal 
(GI) bleed at that time.  

The RO granted service connection for a duodenal ulcer by way 
of a rating decision dated in December 1986.  The Veteran was 
assigned a 20 percent disability rating, effective from 
August 21, 1986, the date of his claim for service 
connection.  

VA discharge summaries dated in March 1987 and January 1989, 
show that the Veteran was treated for a GI bleed secondary to 
duodenal ulcer.  A VA examination from May 1989 provided 
diagnoses of probably duodenal ulcer and normochromic 
normocystic anemia secondary to peptic ulcer disease (PUD).  
The Veteran was denied an increase in his disability rating 
by a series of confirmed rating decisions.

The Veteran submitted a claim for increase in his disability 
rating in November 1991.  He reported that he was 
hospitalized at a VA facility.  A VA examination was 
conducted in January 1992.  The diagnoses were recurrent 
bleeding PUD (hospitalized twice at St. Luke's Hospital in 
1990 and twice in 1991), probable duodenal ulcer and anemia 
secondary to PUD.

The Veteran's disability rating was increased to 40 percent 
effective from November 12, 1991, the date of his claim, in 
February 1992.  The rating decision noted that the rating 
would be re-evaluated upon receipt of the VA discharge 
summary for November 1991.  

The discharge summary was received in February 1992.  The 
Veteran was hospitalized from November 11, 1991, to November 
14, 1991.  The summary noted that the Veteran had been 
hospitalized at St. Luke's Hospital in July 1991.  An 
esophagogastroduodenoscopy (EGD) from that hospitalization 
was said to show two duodenal ulcers without active bleeding.  
The Veteran was noted to refuse transfusions.  An EGD at the 
VA facility revealed two duodenal ulcers without active 
bleeding.  

The RO issued another rating decision in April 1992.  The 
Veteran's 40 percent disability rating was continued.  

The RO received VA medical records from the VA medical center 
(VAMC) in Miami, Florida, for the period from January 1994 to 
September 1994, as well as an outpatient record from the Wade 
Park VAMC dated October 31, 1994.  The VAMC Miami records 
related mostly to treatment provided for an ankle disability.  
The October 1994 entry pertained directly to the Veteran's 
ulcer disability.  He reported having been hospitalized for a 
bleeding ulcer at St. Luke's Hospital two weeks earlier.  The 
records from that hospitalization were never obtained.

The RO denied an increased rating for the Veteran's duodenal 
ulcer disability in February 1995.  The Veteran disagreed 
with the denial in May 1995.  The Veteran perfected his 
appeal in June 1995.  At that time he referenced the 
difficulties he had with his service-connected left ankle 
disability; however, he did not address how his ulcer 
disability impacted his daily life or employment.  

The Board remanded the case for additional development in 
March 1997.  The development included obtaining outstanding 
treatment records and providing the Veteran with an 
examination.  

The Veteran was examined in May 1997.  The Veteran reported 
having a decrease in symptoms while on Ranitidine.  The 
examiner noted that it appeared that active duodenal ulcer 
bleeding and symptoms would recur during periods when he was 
no longer taking his H2 blocker therapy.  The examiner noted 
that these periods, in the latter half of the 1980s and early 
1990s, were associated with bouts of ethanol and intravenous 
(IV) drug abuse.  Since he had discontinued such abuse, 
through rehabilitation, he had been nearly symptom-free on 
daily H2 blocker therapy with Ranitidine.  The examiner noted 
that the Veteran's medication was changed to Cimetidine in 
the previous several months and this was accompanied by a 
recurrence of nocturnal epigastric pain.  

The examiner noted that the Veteran was not anemic and did 
not have periodic vomiting.  There was evidence of recurrent 
hematemesis or melena and epigastric pain.  The episodes 
would last one to three days and occurred up to four times a 
year.  The diagnoses were chronic, recurrent PUD and H-pylori 
gastritis by biopsy and serology.

The Veteran was examined again in September 1998.  The 
examiner noted that the Veteran had relocated to California 
from Ohio in 1997 and had not yet sought care in California.  
The Veteran related that he had been involved in a number of 
personal problems associated with his relocation and was not 
able to follow an antibiotic treatment regimen for his H-
pylori in Cleveland.  The Veteran had not had severe enough 
symptoms to require seeking medical treatment in the last two 
months.  The diagnoses were chronic duodenal and gastric 
ulcers.  The examiner said they were not active enough to 
require any intensive care in the last year.  He said he 
would have to say the Veteran's condition was unchanged from 
his last two VA examinations.  A second diagnosis was active 
helicobacter (H) pylori disease.  

VA treatment records for the period from September 1995 to 
February 1999 document continued treatment for PUD.  An 
endoscopic report from June 1997 noted that the Veteran had 
gastric ulcers and duodenal erosions.  A second endoscopy 
report from December 1998 noted that the Veteran had multiple 
ulcers located in the antrum with a final impression of 
multiple gastric ulcers.  In February 1999 he was found to 
have symptomatic gastric ulcers with positive H-pylori.  The 
Veteran was hospitalized for treatment of an upper GI bleed 
and PUD in June 1999.  He required a transfusion as part of 
his treatment.  

The RO increased the Veteran's disability rating for his 
duodenal ulcer to 60 percent by way of a rating decision 
dated in January 2000.  The rating was made effective from 
October 31, 1994.  The disability was now characterized as 
duodenal and gastric ulcers with gastritis and evaluated 
under Diagnostic Code 7305, duodenal ulcer, and Diagnostic 
Code 7307, marginal or gastrojejunal ulcer.

The RO determined that the Veteran met most of the criteria 
for a 60 percent rating under Diagnostic Code 7305 except 
that he had not demonstrated a weight loss productive of 
definite impairment of health.  It was noted his weight had 
increased.  The RO further determined that that the Veteran's 
symptoms were better evaluated under Diagnostic Code 7307 for 
gastritis with severe hemorrhage.  The RO did not explain why 
the rating should be effective from October 31, 1994.  

Notice of the rating action was provided to the Veteran in 
February 2000.  In March 2000, he submitted a statement 
wherein he reported that the recent rating action satisfied 
his appeal on all issues.

The Veteran relocated to Cleveland, Ohio, in April 2001.  He 
submitted a claim for entitlement to a total disability 
evaluation based on individual unemployability (TDIU) in 
October 2001.  VA records for the period from May 1997 to 
October 2001 were obtained.  The records contained a single 
entry from 1997 and the others were from 2000 to 2001.  
Entries in 2000 and 2001 reflect ongoing treatment for the 
Veteran's ulcer disability.  

The Veteran was scheduled for a VA examination in January 
2002.  He failed to report for the examination.  Information 
in the claims folder reflects that the Veteran said he missed 
the examination because notice was sent to an incorrect 
address.  The claims folder does show the Veteran had 
reported a change in address several times upon his return to 
Cleveland.

The RO denied the Veteran's claim for a TDIU rating in 
February 2002.  The rating decision also denied an increase 
to the Veteran's rating for his ulcer disability.  The RO 
evaluated the outpatient records and determined that there 
was evidence that the Veteran's condition had improved but he 
was still under treatment.  He was to be scheduled for an 
examination in a year to evaluate his status.  

The Veteran relocated to San Diego in December 2002.  
Associated with the claims folder is a VA Form 21-2507a, 
Request for Medical Examination, dated in March 2003.  The 
form contains a reference to the diagnostic codes used to 
evaluate the Veteran's ulcer and left ankle disabilities as 
the type of examinations needed.  Block 18 of the form is 
used to enter remarks and is annotated "Condition static.  
Cancel future exams."

The Veteran submitted a claim for an increased rating for his 
left ankle disability in September 2003.  However, the RO 
processed the claim to include the Veteran's ulcer disability 
as well.  

VA records for the period from January 2003 to November 2003 
were obtained.  An entry from January 2003 noted that the 
Veteran reported the onset of symptoms of sharp, intermittent 
epigastric pain and nausea two months earlier.  They became 
more frequent and severe after running out of his medication 
in November 2003.  He reported having some emesis with blood 
and the last episode a month earlier.  He also reported some 
instances of blood in his stools.  The Veteran was prescribed 
Rabeprazole.  An entry from March 2003 noted that the 
Veteran's symptoms had improved since he was on medication.  
An entry from September 2003 noted that the Veteran's 
symptoms were stable.  His weight was listed as 215.  

The Veteran was afforded a VA examination in October 2003.  
The Veteran's past history of hospitalizations for bleeding 
ulcers was noted.  The examiner said there was no epigastric 
pain, hematemesis, melena, nausea or vomiting at the time of 
the examination.  The Veteran did not report any change of 
bowel motion or weight loss.  A complete blood count (CBC) 
was done.  The examination report shows that the laboratory 
results were reviewed but the examiner did not provide any 
comment as to the results of the CBC.  The examiner said that 
the Veteran had recurrent duodenal and gastric ulcers 
complicated by hemorrhage.  He also said the Veteran had 
gastritis with evidence of H. pylori that was resolved.  He 
said the Veteran was currently asymptomatic for both 
recurrent duodenal and gastric ulcer and gastritis.

The RO issued a rating decision that confirmed and continued 
the Veteran's 60 percent rating in January 2004.  The RO 
noted that the medical evidence showed some improvement in 
the disability but that sustained improvement had not been 
definitively established.  The RO cited to 38 C.F.R. § 3.344 
in that regard.  The Veteran's disability was now only 
characterized as a duodenal ulcer under Diagnostic Code 7305.

The Veteran submitted a claim for entitlement to a TDIU 
rating in May 2006.  The RO obtained VA treatment records for 
the period from December 2005 to August 2006 in development 
of the claim.  The Veteran was seen for complaints of 
epigastric pain in December 2005.  His weight was noted as 
being 216 pounds.  The Veteran was recommended to restart his 
Omeprazole for his symptoms and to return for a GI consult if 
his symptoms did not improve.  

The Veteran was afforded a VA examination in August 2006.  
The examiner did not perform a complete examination related 
to GI disorders.  Rather, he performed an abbreviated 
examination that included both the Veteran's left ankle and 
ulcer disabilities.  In regard to the Veteran's ulcer the 
examiner noted the Veteran reported having bright red blood 
in his stool two weeks earlier.  The Veteran was noted to 
weigh 227 pounds.  Hemoccult test for blood was negative.  
The examiner provided a diagnosis of duodenal ulcer, remote.  
He also said that, because of a 14-year period since the last 
upper GI x-ray, which showed a questionable active ulcer, as 
well as marked deformity due to scarring from old ulceration, 
he would request a new x-ray.  He said that no duodenal ulcer 
was found on a recent upper GI series; however, he did not 
identify when this was done.  

VA records dated in August 2006, and after the above 
examination, show that the Veteran had an upper GI series, 
without KUB (kidneys, ureters, and bladder).  The results 
were said to show prominent area gastrica that raised the 
question of H.-pylori infection.  No ulcer or persistent 
stricture was seen.  The Veteran was seen on August 19, 2006, 
where he asked for the results of the UGI.  The entry noted 
the results of the UGI.  The Veteran complained of chronic 
abdominal pain, secondary to PUD.  

In October 2006, the RO issued a rating decision that 
proposed to reduce the Veteran's 60 percent rating for a 
duodenal ulcer disability to 20 percent.  The rating decision 
cited to decisions from February 2002 and January 2004 as 
noting improvement but not sustained improvement.  The RO 
determined the treatment notes from December 2005 and the 
results of the recent VA examination as evidence of sustained 
improvement.  In deciding to reduce the Veteran's rating, the 
RO relied strictly on the rating criteria pertaining to a 
duodenal ulcer disability under Diagnostic Code 7305.

Notice of the proposed reduction was provided on October 17, 
2006.  The notice informed the Veteran of the proposed 
reduction and that he could request a hearing in the matter.  
He was advised that he had 60 days to submit evidence or 
request a hearing.  The Veteran did not respond to the 
letter.

The RO issued a rating decision to effect the reduction of 
the Veteran's disability rating in December 2006.  The 
reduction was made effective as of April 1, 2007.  Notice of 
the reduction was provided January 3, 2007.  

The Veteran disagreed with the reduction in March 2007.  He 
perfected his appeal in November 2007.  He reported that he 
was still in a lot of pain and it was hard to maintain his 
job.

Associated with the claims folder are additional VA treatment 
records for the period from November 2006 to July 2008.  The 
Veteran was seen in a VA emergency room on December 4, 2006.  
He reported blood in his stools on two occasions that day.  
He also reported that he had been inpatient at a private 
hospital, Tri-city Hospital, for approximately one week in 
November 2006 with complaints of severe left lower quadrant 
pain.  The Veteran said he was diagnosed with diverticulitis 
at that time.  Additional entries show that the Veteran was 
seen for complaints of abdominal pain in January 2007, April 
2007, August 2007, and July 2008.  Of note, the Veteran was 
prescribed medication for treatment of diverticulitis.  

The Board notes that the Veteran submitted a Financial Status 
Report in conjunction with a request for overpayment in June 
2007.  He listed an outstanding debt to Tri-City Hospital for 
treatment provided beginning November 6, 2006.  Also, several 
later VA outpatient entries noted that there were attempts to 
obtain the records from Tri-City but there is no indication 
the records were received.  If they were received at the 
VAMC, they were never associated with the claims folder.

In September 2009, the Veteran testified that his symptoms 
had varied over the years with periods of exacerbations and 
periods with lesser symptoms.  He said he currently saw his 
physician for treatment of his ulcers every couple of months.  
He was currently taking Tagamet.  The Veteran said he 
continued to experience blood in his stools after bowel 
movements every two to three months.  The Veteran said he had 
experienced a weight loss of 14-15 pounds.  He described the 
weight loss as "out of the blue."  He also said this was 
over a two-month period in the last year.  He had gained the 
weight back and up to 10 pounds more.  The Veteran noted the 
status of his stomach disability was as noted at the time of 
his VA examination in August 2006.  However, he said that his 
symptoms would change and flare again.  He would have good 
periods and these would be followed by times of severe 
cramping.  The Veteran estimated that he lost two days a 
month from work because of his symptoms.  He said he 
sometimes might lose a week every 3-4 months.  The Veteran 
reported that he had had to take iron pills to treat his 
anemia and thought the last time he did this was in 2008.  

II.  Analysis

The rating reduction in this case was undertaken in 
compliance with 38 C.F.R. § 3.105 (e) and (i).  The 
regulations applicable in 2006 are unchanged since that time.  
In the case where a lower rating would result in a reduction 
or discontinuance of compensation payments being made, the RO 
is to prepare a rating proposing the reduction that sets 
forth all material facts and reasons.  The veteran is to be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons for the reduction, and 
is to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action is to be 
taken and the award reduced effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
U.S.C.A. § 5112(b)(6) (West 2002); see also 38 C.F.R. 
§ 3.105(e)(2009).  The notice of the proposed reduction must 
also inform the veteran that they can request a 
predetermination hearing and that the request for a hearing 
must be received by VA within 30 days of the notice.  
38 C.F.R. § 3.105(i) (2009).

At the outset the Board finds that the due process 
requirements in regard to notice and proper effective dates 
were met in this case.  The RO advised the Veteran of the 
proposed reduction.  The notice letter included a copy of the 
rating decision with a summary of the evidence and the basis 
for the proposed reduction.  The notice letter informed the 
Veteran that he had 60 days to submit evidence/argument to 
support any disagreement with the proposed reduction.  
Further, the Veteran was advised that he could have a hearing 
in her case.  The letter did not specifically inform the 
Veteran that he had to request the hearing within 30 days of 
receipt of the notice; however, this error was not 
prejudicial to the Veteran as he was actually given a longer 
time to request a hearing.  Further, the Veteran failed to 
respond to the notice letter.  He has never alleged that he 
did not receive the notice letter, to include its advice 
regarding the submission of evidence/argument or to request a 
hearing.

The proposed reduction was conveyed to the Veteran on October 
17, 2006.  He did not respond to the notice.  The RO issued a 
rating decision on December 20, 2006, and provided notice to 
the Veteran on January 3, 2007.  The rating action and notice 
were more than 60 days after the date of notice of the 
proposed reduction.  The effective date of the reduction, 
April 1, 2007, was the first day of the month following 60 
days from the date of notice.  The Veteran was afforded the 
due process procedural protections that are applicable in 
rating reduction cases.

The Board notes that 38 C.F.R. § 3.344 (2009) must be 
considered in evaluating the reduction of a disability 
rating.  The provision relates to the stabilization of 
disability evaluations.  The Veteran's disability rating of 
60 percent for his duodenal ulcer was assigned by a prior 
rating action of the RO, effective from October 31, 1994, and 
remained in effect until April 1, 2007, a period of more than 
five years.  As the Veteran's disability rating was in effect 
for more than five years, subsections (a) and (b) of 
38 C.F.R. § 3.344 are for application in this instance.  See 
38 C.F.R. § 3.344(c) (2009).

The requirements for a reduction set forth at 38 C.F.R. § 
3.344(a) and (b), require that only evidence of sustained 
material improvement under the ordinary conditions of life, 
as shown by full and complete examinations, can justify a 
reduction; these provisions prohibit a reduction on the basis 
of a single examination.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  The regulations provide that, ratings on 
account of diseases subject to temporary or episodic 
improvement, such as gastric or duodenal ulcer, will not be 
reduced on any one examination.  There is an exception for 
those cases where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a).  

The Board also notes that 38 C.F.R. § 3.344(c) does provide 
that, if an adequate examination discloses improvement in the 
condition, such findings will warrant a reduction in the 
disability evaluation.  However, the examination itself is 
not the only evidence to consider.  In Brown, the United 
States Court of Appeals for Veterans Claims (Court) 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
disability, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating 
reduction case, not only must it be determined that 
improvement in the disability has occurred, but also that 
improvement reflects an improvement in the veteran's ability 
to function under the ordinary conditions of life and work.

Finally, when VA makes a rating reduction without following 
the applicable law and regulations, the reduction is void ab 
initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); 
see also Tatum v. Shinseki, 23 Vet. App. 152, 159 (2009).

In this case the Veteran's 60 percent rating was based on 
both duodenal and gastric ulcers and gastritis.  The grant of 
the rating was related to a series of hospitalizations for 
treatment in the 1990s.  However, the RO decided that the 
evidence supported a rating of 60 percent back to October 31, 
1994, a date prior to the hospital summaries included in the 
record.  The Board has reviewed the evidence of record for 
that date and finds it to be less compelling for a 60 percent 
rating than at the current time.  The Veteran had reported 
being hospitalized for treatment of his stomach disability in 
the two weeks prior to October 1994 but those records were 
never obtained.  

In the October 2006 rating that proposed the reduction to the 
Veteran's disability rating, the RO considered only the 
rating criteria for a duodenal ulcer disability.  The same is 
true for the December 2006 rating decision that effected the 
actual reduction.  The RO did not discuss any other 
potentially applicable diagnostic code, to include Diagnostic 
Code 7307.  

In the Tatum case, the veteran's disability rating for a 
duodenal ulcer disability was reduced from 10 percent to a 
noncompensable rating because the evidence showed the veteran 
no longer had an ulcer.  The Court found that this 
determination was correct standing alone.  The Court went on 
to address the larger issue that the veteran's claim involved 
problems of the gastrointestinal system.  The Court found 
that VA had not considered the veteran's disability under any 
other rating criteria applicable to ratings for a digestive 
system disability.  The Court ultimately held that VA had 
failed to consider the applicable laws and regulations prior 
to the reduction.  VA's decision to reduce the veteran's 
rating was reversed and reinstatement of the prior rating was 
ordered.

In this case, the Veteran's disability rating is governed by 
the regulation found at 38 C.F.R. § 4.114 and the rating 
criteria provided for the several diagnostic codes used to 
evaluate disabilities of the digestive system.  It is a fact 
that 38 C.F.R. § 4.114 prohibits the assignment of separate 
disability ratings for disabilities evaluated under 
Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348.  
The regulation instructs that a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

As noted, the 60 percent rating was predicated on a rating 
for duodenal ulcer and gastric ulcer and gastritis.  The 
Veteran's H-pylori was a factor in the addition of the rating 
for gastritis.  The Diagnostic Code of 7305 was used for 
duodenal ulcer and Diagnostic Code 7307 for the gastric ulcer 
and gastritis disability.  The RO appeared to have followed 
the regulations for how to rate a digestive system disability 
in January 2000.  This is evidenced by the RO determining 
that the Veteran did not meet all of the requirements for a 
60 percent rating under Diagnostic Code 7305 at the time of 
the rating decision in January 2000, but still rated him at 
the 60 percent level for his overall disability.  Thus, using 
the diagnostic code for the predominant disability but also 
elevating the rating to the next higher elevation in 
consideration of the overall level of disability.  

The RO left off Diagnostic Code 7307, and the description of 
gastric ulcer and gastritis, at the time of the rating 
decision issued in January 2004.  It was never again 
addressed in subsequent decisions.  

The RO also did not consider any other digestive system 
diagnostic codes at the time of the proposed reduction in 
October 2006 or at the time of the actual reduction in 
December 2006.  This was despite the fact that the August 
2006 upper GI series raised the issue of H-pylori infection.

Further, VA records, dated prior to the reduction, 
demonstrated that the Veteran was hospitalized for a 
digestive system disorder.  Although, these records were not 
associated with the claims folder prior to the actual 
reduction, VA was in constructive possession of the records.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The records 
show that he was diagnosed with diverticulitis, a disorder of 
the digestive system, in November 2006.  No effort was made 
to assess the impact of this diagnosis, if any, on the 
Veteran's disability rating and the propriety of his 
reduction.  This was required under 38 C.F.R. § 4.114 and 
38 C.F.R. § 3.344(a).  See Tatum, 23 Vet. App. at 157-158.

The record does not reflect any consideration of other 
potentially applicable GI diagnostic codes prior to the 
reduction or after.  The RO's assessment was strictly limited 
to whether the evidence justified a rating in excess of 20 
percent for a duodenal ulcer disability under Diagnostic Code 
7305.  Moreover, specific consideration was not given to the 
requirements of 38 C.F.R. § 3.344.  

As noted, the RO failed to consider the applicable 
regulations prior to reducing the Veteran's disability rating 
from 60 percent to 20 percent.  In light of that failure, the 
Board finds that the reduction is void ab initio and the 60 
percent rating must be restored.


ORDER

The reduction of the Veteran's 60 percent disability rating 
for duodenal ulcer is void ab initio and the rating is 
restored from April 1, 2007; to this extent, the appeal is 
granted.


REMAND

After the RO reduced the Veteran's disability rating from 60 
percent to 20 percent, the RO construed the Veteran's claim 
as one for a disability rating in excess of 20 percent from 
April 1, 2007.  However, the claim always involved two 
separate issues.  One issue involved the propriety of the 
reduction.  The second issue involved consideration of a 
disability rating in excess of 20 percent.  In light of the 
Board's decision to restore the 60 percent rating, the 
Veteran's increased rating claim now encompasses a claim for 
a rating in excess of 60 percent.  

The Veteran was last examined for his disability in August 
2006.  A current examination is required to properly assess 
his level of disability.  

In addition, the Veteran reported having been hospitalized 
for treatment of diverticulitis in November 2006.  The 
records for that hospitalization were not obtained and 
associated with the claims folder.  The Veteran must be 
contacted and asked to provide the records or authorize the 
agency of original jurisdiction (AOJ) to obtain them on his 
behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the 
Veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his digestive system disabilities 
since August 2006.  The AOJ should 
attempt to obtain copies of 
pertinent treatment records 
identified by the Veteran that have 
not been previously secured and 
associate them with the claims 
folder.

In this regard, the Veteran has 
already identified inpatient 
treatment at Tri-City Hospital in 
November 2006.  He should be asked 
to either provide those records to 
the AOJ or authorize VA to obtain 
the records on his behalf.  

2.  The Veteran should be afforded a 
VA gastrointestinal examination to 
assess the current status of his 
disability.  The claims folder 
should be made available to the 
examiner for review before the 
examination.  All indicated tests 
and studies are to be performed.  
The examiner should review the 
results of any testing prior to 
completion of the report.  

3.  After undertaking any other 
development deemed appropriate the 
AOJ should re-adjudicate the issue 
on appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


